Citation Nr: 1204323	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-40 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992 and from June 2004 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2011, the Veteran did not report for the personal hearing he had requested and his request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the November 2008 VA examination, the Veteran notified the examiner that he received ongoing treatment for his PTSD at the Vet Center and at the Amarillo VA Medical Center.  However, a review of the record on appeal does not reveal any of his VetCenter treatment records or any of his post-August 2008 treatment records from the Amarillo VA Medical Center.  Therefore, the Board finds that a remand is required to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

The Veteran was provided a VA examination in November 2008 but he has asserted that the examination was inadequate and that not all of his symptoms were considered.  Given this problem, the Board finds that the Veteran should be provided a new VA examination to ascertain the current severity of his PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Given the Veteran's documented medical training, when providing its opinion as to the severity of his PTSD the examiner should specifically comment on the October 2009 claims by the appellant that his PTSD is causing him to get divorces as well as have problems with a flatten affect, memory loss, decreased motivation, panic attacks, and a short temper.  

In a May 2009 statement in support of claim, the Veteran notified VA that his PTSD caused him to lose six jobs in the last seven or eight years.  Therefore, the Board finds that the record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  However, the TDIU issue has not been properly developed for appellate review.  Specifically, there is a need for the Veteran to be provided with notice of the laws and regulations governing a TDIU as well as an examination and opinion that addresses the question of whether or not his service connected disability prevents him from working.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:


1. The RO/AMC should obtain and associate with the record all of the Veteran's Vet Center and post-August 2008 treatment records from the Amarillo VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2. The RO/AMC should provide the Veteran with notice of the laws and regulations governing entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

3. After undertaking the above development, the RO/AMC should provide the Veteran with a psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD without taking into account any non service connected disorder.  A GAF score that does not take into account any non service connected disorders should also be provided.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.  

A complete rationale must be provided for any opinion offered.  

In providing the above opinion as to the severity of the Veteran's PTSD, the examiner should specifically comment on the October 2009 claims by the appellant that his PTSD is causing him to get divorces as well as have problems with a flattened affect, memory loss, decreased motivation, panic attacks, and a short temper.  

4. The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the RO/AMC should thereafter provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

